Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first device,” “second device,” and “third device” in claim 1.  There is no detailed structural description of the devices, but they are interpreted to comprises a standard gripper such as in well-known that is actuated for movement via some well-known mechanism.  Examiner notes “first gripper,” “first moving unit,” “second gripper,” “third rotating unit,” etc. are considered to have sufficient structure to avoid 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the pair” without providing sufficient antecedent basis.  Examiner assumes the claim indicates each of the gripper units are part of a pair of two gripper units.
Claim 5 recites “the third gripper unit is disposed to be opposite to the second gripper unit.”  It is unclear what this means when discussing the location of only two elements as “opposite” without reference to some external reference, e.g. opposite relative to point x, or on opposite sides of box y.  Any two elements could presumably always be said to be opposite to each other without reference to some sort of reference outside the two elements since any two distinct positions in space are always opposite some third position, i.e. the area or border between the elements.  Thus, Claim 5 is essentially determined to non-limiting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argo et al. (US 2010/0228388), and optionally Wiig et al. (US 3,802,699), in view of Osten et al. (US 2006/0017298).
It is noted that claimed device recites nothing more than an intermediate transfer system for taking articles one at a time from a one location, here secondary batteries in a tray, and moving and orienting them to a second position and location.  Neither the secondary batteries, the tray, the folding process, nor any specific machinery unique to battery making is claimed.  The claimed invention is nothing more than series of grippers transporting objects between points one at a time, such general transferring between locations being standard in manufacturing to get material from supply/storage areas to a work areas or work areas to further work or storage areas.  It is further noted no special considerations are given for moving a battery such as is claimed and the fact there are virtually no details provided whatsoever for the first and second devices support the interpretation that any known grippers would have predictably been suitable for transporting them.
Regarding Claims 1-2, Argo et al. teaches a first device, comprising a gripping unit [13] and a moving unit [11], configured to grip an article [15] received in a tray [16] and raise the article [15] vertically upward (See Fig. 1, 6, and 7);
a second device [14] configured to grip the article [15] gripped by the first device and transfer the article in a transverse direction when the first device releases the article [15] (See page 2, paragraph [0034] and Fig. 8, wherein the article is raised vertically in a z-direction, transferred to a second gripping unit, here a magnetic gripper, and moved in a y-direction [A] transverse to the z-direction; and note anything causing movement of conveyor [14] is a moving unit therefor).  It is noted no description of the battery cell whatsoever is provided and thus it could at least be presumed it could have been moved via a magnetic belt, i.e. since it could have been with a magnetic casing. However, it certainly would have been obvious to a person having ordinary skill in the art at the time of invention to use any gripper for the conveyor [14] such as is appropriate for the article requiring transfer, and suction belts are well-known as an alternative to magnetic belts when a non-magnetic article is being moved (See, for example, col. 1, lines 48-58), and thus would have been obvious as a suitable alternative when needed.
Argo et al. teaches the device therein reduces cycles times for transferring a work piece [15] to a separate location, and would have presumably been applicable to any articles manufactured in a factory setting that require movement from a stored location.  The invention of Argo et al. is merely to grab and transfer articles from an initial location, and thus Argo et al. is silent as to any further devices acting on the article once they are disposed on a conveyor for transit to a new location.  However, it would have been apparent known operations and device for acting on articles on a conveyor would have presumably been applicable to any articles once they are on the conveyor [14] so as to prepared them for further processing once they have been moved to an appropriate location.
It is well known in the art to utilize robotic gripping mechanisms to pick up an article from a specifically location, such as on a conveyor, and orient it can required for further processing, such as by raising, lower, or rotating the article as required (See, for example, page 1, paragraph [0010], teaching a robot that can move as desired in 3D space to pick article from conveyors and orient them as needed for further processing; and page 2, paragraphs [0019]-[0021], teaching servo motors, i.e. moving units, and rotary actuator [16], i.e. rotating unit, to implement movement as required).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such a known pick and place robot to remove any article from conveyors, such as that in Argo et al., and orient and place in any desired location and orientation for further processing, such as by rotating vertically is desired.  Doing so would have predictably enabled the articles transferred from the stored location in Argo et al. to be precisely positioned as required for further operations.
As described above, such operations would have been obvious to take on any articles that are stored prior to further processing, which certainly could have been true of secondary batteries, which like most devices, certainly may require transfer between locations during manufacture.  Examiner further notes no aspects of initial manufacture or the folding process are claimed and thus any previous or further operations to be performed on the batteries following transfer are nothing but intended use for the transport system claimed.
Regarding Claim 8, any location where the article is placed in the desired orientation following placement by the robot is reasonably considered a “loading unit.”  Osten et al. teaches such further placement following removal from an initial conveyor may occur on to a further conveyor, such as into packaging to be further transported (See, for example, Osten et al., page 3, paragraph [0035]).  Thus, it at least would have been obvious to a person having ordinary skill in art at the time of invention to precisely oriented the article vertically on a further conveyer, such as into packing, a pouch, etc.  Doing so is well-known in the art of manufacturing to transport articles to desired location for a process or orientation step prior to conveying them to a separate location for further processing, storage or shipment.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argo et al., Wiig et al., and Osten et al. as applied to Claim 2, and further in view of Stollery et al. (US 2012/0204517).
Regarding Claim 3, Argo et al., Wiig et al., and Osten et al. teach the device of Claim 2 as described above.  The references fail to indicate pairs of each device.  However, using transfer machinery such as conveyor and pick up devices in pairs lines is well-known in order to increase production efficiency for processes (See, for example, Stollery et al., Figs. 18-19 and page 8, paragraph [0124], teaching paired production lines including conveyors and pick up devices in order to increase production efficiency).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a pair of each of the devices.  Doing so would have predictably allowed multiple transfer lines that increase the rate of article transfer, thus increasing production efficiency.
Regarding Claims 4 and 5, Examiner submits any pick and place device designed to pick from a conveyor must contact said conveyor and thus is in route of the gripper unit holding material on said conveyor.  Further, as above, any two objects in space may be considered “opposite” any point therebetween.

Allowable Subject Matter
Claim 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no specific motivation in the art for the third gripping unit in a system such as claimed to having a pair of gripping portions configured to press and a vacuum suction unit on one of the gripping portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746